Citation Nr: 1713628	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-35 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left eye disability, to include blindness.

2.  Entitlement to service connection for psychiatric disability, to include as secondary to left eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to March 1973, and from December 1974 to January 1976.  The second period of has been determined to have been under other than honorable conditions and a bar to VA benefits related to that service interval.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As to the Veteran's left eye claim, an August 2001 rating decision erroneously considered the claim a request to reopen a finally adjudicated claim and denied the claim on the basis of the failure to submit new and material evidence.  In a subsequent April 2008 rating decision, the RO found the basis for the August 2001 rating decision denial to be erroneous and adjudicated the matter as an original claim, denying the claim based on the absence of any link between the current left eye disability and military service.  Thereafter, the Veteran submitted a May 2008 claim, asserting left eye blindness from 1971.  The RO treated this submission as a new claim for benefits.  In context, however, such a submission clearly could be construed as a notice of disagreement with the RO's April 2008 denial of entitlement to service connection for the same condition.  As noted by the Board in March 2014, the Board will consider the left eye appeal to stem from the April 2008 rating decision.  

In addition, in May 2015, the Board recharacterized the Veteran's claims for service connection for posttraumatic stress disorder, anxiety disorder and depressive disorder as a single claim for service connection for psychiatric disability in general, as noted in the Issues section.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

These claims were remanded by the Board in March 2014 and in May 2015.  They have been properly returned to the Board for appellate consideration.  

FINDING OF FACT

The Veteran's current left eye blindness is not etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for left eye blindness have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Board is remanding the Veteran's claim of entitlement to service connection for a psychiatric disorder in the instant decision.  Thus, there is no need to discuss VA's duties to notify and assist.  

For the Veteran's left eye claim, VA's duty to notify was satisfied by a June 2007 letter.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disorders. 

The Veteran was afforded VA examinations in March 2008, September 2012, and May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds substantial compliance with the prior remand directives.  The Veteran has been afforded a new examination and outstanding treatment records have been obtained, all pursuant to the Board remands in 2014 and 2015.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

II.A.  Left Eye

The Veteran contends that he entered active service without left eye problems, but that during basic training, he experienced swelling and received penicillin injections for an infection.  He contends that this was the start of his left eye disability which ultimately led to blindness.

	Factual History

The report of the Veteran's September 1971 enlistment examination shows that he was found to have 20/20 vision in the right eye and 20/40 vision in the left eye.  The Veteran reported no history of eye trouble on his September 1971 Report of Medical History.  In January 1972, the Veteran was treated at the Optometry Clinic at Ireland Army Hospital at Fort Knox, Kentucky.  At that time, the clinician indicated that the Veteran's history included an automobile accident three years prior with an injured periorbital integument which led to decreased visual acuity.  Uncorrected vision at that time was 20/50 in the left eye.  On a January 1973 Report of Medical History, however, the Veteran did indicate a history of eye trouble.  The examining physician did not make any notes related to this reported history, although the examination revealed that the Veteran then had 20/20 vision in the right eye, with 20/200 vision in the left eye.  The left eye vision was correctable to 20/20.  On entrance into his second period of service left eye vision was 20/70 and on separation in January 1976 it was 20/80.  

The Veteran contends that his left eye problems began in service at the time of the treatment at Fort Knox and that he has had increasing disability ever since.  He contends that he did not injure his eye in a motor vehicle accident three years prior to service.  See February 2009 Veteran statement.  This is consistent with the Veteran's report on enlistment in September 1971 that he had no history of eye trouble, as well as the finding of no abnormality of the eye, with the exception of 20/40 vision.

Following service, in April 1984, a private eye doctor's report found within the Veteran's Social Security Administration file shows that the Veteran at that time had a history of "not being able to see good" and by that time his left eye vision was counting fingers at two feet.  In May 1995, another private eye doctor submitted a statement noting the Veteran's diagnosis as optic atrophy of the left eye resulting in hand motion visual acuity.  In August 2000, the same doctor submitted a statement noting that the Veteran's left eye legal blindness due to optic atrophy was already present at the time of his initial visit with this doctor in March 1995.  In June and September 2007, two of the Veteran's childhood friends submitted statements recalling that the Veteran had no issues with vision prior to active service and that he returned from service with government issued glasses.

In March 2008, the Veteran underwent a VA examination of his left eye.  The VA examiner accurately reported the findings related to vision in the left eye in both periods of the Veteran's active service, as well as the Veteran's reported history of swelling during basic training with a decrease in vision thereafter.  Following physical examination, the examiner concluded that the Veteran has ophthalmic artery occlusion in the left eye and opined that this is more likely than not the cause of his severe vision impairment.  The examiner went on to conclude that all visual acuities within the Veteran's service treatment records were significantly better than the visual acuity expected after an ophthalmic artery occlusion, "which is more likely to have occurred in the 1990's" and resulted in significant and immediate near total vision loss in the left eye.  The examiner also stated that military service did not likely contribute to the severe vision impairment caused by the ophthalmic artery occlusion.

Next, of record is an examination for the left eye conducted in September 2012.  The examiner indicated that he did not review any of the Veteran's medical records.  He noted the Veteran's report of sustaining eye trauma due to a muzzle blast during his active service, resulting in poor vision.  The examiner diagnosed the Veteran with blind left eye.  In the remarks section, the examiner noted that the left eye appeared to be a "textbook example" of retinitis pigmentosa.  However, opined the examiner, it was debatable whether monocular retinitis pigmentosa even exists, and given the Veteran's reported history of trauma received in the left eye, the examiner found that the changes and optic atrophy were a result of that trauma.  

The Board in May 2015 noted that the March 2008 VA examination was inadequate because the examiner provided no rationale for his conclusion that the Veteran's blindness was an immediate consequence of the Veteran's ophthalmic artery occlusion, "which is more than likely to have occurred in the 1990s."  Further, as noted above, April 1984 records show that the Veteran's left eye vision was counting fingers at two feet, so the VA examiner's opinion was seemingly inconsistent with the Veteran's medical history as evidenced in the record.  The examiner also failed to discuss the relevance of the Veteran's worsening visual acuity during his period of active service.  In light of such deficiencies, the Board remanded the claim for another examination and opinion.  

VA provided another opinion for the Veteran's claim in May 2016.  The examiner conducted a very thorough review of the record and documented the Veteran's in-service and post-service history, to include the various visual acuities documented in service and the April 1984 records showing that left eye vision was counting fingers at two feet.  In the opinion portion, the examiner found that it was likely that some vision loss did occur sometime between the Veteran's entry into the Army and exit from the Marine Corps in 1976.  Whether the loss was initiated by an accident prior to service or was caused by an incident during service, the evidence showed corrected acuity from 20/20 in the left eye upon entry to service and 20/80 when the Veteran left service.  Thus, the examiner opined that the Veteran has a diagnosis of a left eye disorder, "decline in vision from 20/20 to 20/80", that was as likely as not incurred in the period of time during which the Veteran was on active duty.  

However, the examiner opined that the subsequent diagnosis of blindness in the left eye occurred as a result of central retinal artery occlusion.  This medical process refers to blockage of the artery that brings blood into the eye, noted the examiner, and the loss of blood would cause almost immediate loss of vision.  The examiner explained that the vision loss is nearly always permanent and nearly always total.  The examiner noted that there are various reasons why a central retinal artery occlusion occurs.  In the Veteran's case, however, the examiner was unable to provide a firm reason for the occlusion.  The examiner found no evidence to suggest that any in-service event caused the occluded artery.  In addition, the examiner explained that the slow vision loss during the Veteran's service was not related to the mechanisms by which a central retinal artery occlusion.  Thus, the examiner opined that the Veteran's left eye blindness was not incurred in or caused by the visual acuity change during the Veteran's active duty service.  The examiner elaborated that the Veteran has a diagnosis of left eye blindness that occurred after service, noting that the actual cause of the Veteran's total blindness would have likely immediately preceded the onset of blindness.  He opined that it was "quite unlikely" and "generally considered improbable if not impossible" that an event from "eight years, ten years, or more than two decades" previously would generate a central retinal artery occlusion.  

After a thorough review of the record, the Board finds that service connection is not warranted for blindness of the left eye.  In short, the evidence shows that the Veteran's current left eye blindness is not related to his military service, to include worsening vision in the left eye during that time period.  In making this finding, the Board accords significant probative weight to the thorough opinion provided by the VA examiner in May 2016.  It is based on consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board finds that the May 2016 opinion to have significantly more probative value than the findings of the September 2012 VA examiner, who vaguely implied that the Veteran's optic atrophy was related to past trauma.  The September 2012 examiner did not have the benefit of reviewing the Veteran's medical records, which show that the Veteran suffered from central retinal artery occlusion post-service.  Further, the September 2012 VA examiner operated off the Veteran's statements, which described "gas/shrapnel/overpressure" injury to the left eye during service, which is not documented in the Veteran's service treatment records.  The May 2016 VA examiner provided a thorough discussion of the Veteran's military history and his findings are supported by a detailed rationale.  The same cannot be said of the September 2012 opinion.  

As noted above, the May 2016 examiner concluded that it was quite unlikely and generally considered improbable if not impossible that an event from the remote past, to include potential trauma to the left eye with accompanying progressive vision loss, would cause a central retinal artery occlusion.  The evidence points to a finding that the occlusion itself, occurring well before the Veteran submitted his current claim of entitlement to service connection for left eye blindness, was the actual cause of the blindness.  This cause would appear to be wholly unrelated to the Veteran's vision loss prior to the onset of the blindness.  The Board is sympathetic to the Veteran, as the evidence clearly shows he had vision loss prior to the central retinal artery occlusion in the left eye, vision loss that would appear based on the May 2016 opinion to have at least worsened during his active duty.  However, notwithstanding this finding, which would ordinarily be favorable to the Veteran's claim, the evidence clearly demonstrates that the Veteran's current disability is wholly separate from and unrelated to his vision loss during service.  

In making this finding, the Board has considered lay statements provided by the Veteran through the appeal period linking his current blindness to worsening vision during service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the question of whether blindness resulting from a central retinal artery occlusion in the left eye is related to worsening vision during active duty is not something that can be determined by mere observation.  Nor is this question simple.  To assess the possibility of a relationship between events in service and the post service symptoms or diagnosis of the Veteran's left eye blindness requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his blindness was caused are not competent evidence as to a nexus.  Regardless, the Veteran's statements are outweighed by the probative evidence of record.  

In short, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left eye blindness is denied.  


REMAND

Regrettably, remand is necessary for the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Veteran contends he has an acquired psychiatric disorder as a result of his left eye blindness.  In the alternative, the Veteran has contended that he has an acquired psychiatric disorder that is directly related to his military service.  

VA treatment records from May 2008 document a positive screening for depression.  The Veteran reported significant depression secondary to the loss of sight.  The Veteran denied a mental health history, including psychiatric hospitalizations and suicide attempts.  He denied mania, anxiety disorder symptoms, including "panic attacks, PTSD, OCD", or hallucinations.  The attending psychiatrist found no evidence of delusions.  The psychiatrist reached an impression of significant depression secondary to coping problems due to visual disability.  The Veteran was diagnosed with an adjustment disorder with depressed mood.  

A February 2009 psychiatry follow-up note shows a diagnosis of mood disorder, not otherwise specified, with irritability.  Pain on the Veteran's forehead, the right side of his face, and teeth made caused the irritability, noted the attending physician. 

Subsequent VA treatment records document psychiatric assessments in July 2009 shortly after the Veteran's son passed away.  A social work outpatient note shows the Veteran reporting feelings of depression.  In September 2009, the Veteran reported psychiatric symptoms that were related to his son's recent death and to his wife's health issues.  Then, he was diagnosed with anxiety disorder and depressive disorder due to a medical condition, and adjustment disorder.  

A June 2012 VA treatment record documents the Veteran receiving treatment for psychiatric symptoms.  The Veteran and his wife reported that the Veteran had depression and anxiety.  The Veteran also reported having PTSD that caused him a lot of problems.  The attending physician provided diagnoses of depression and anxiety.  The Veteran was also diagnosed with a cognitive disorder and depressive disorder in May 2012.  In both evaluations leading to the June and May 2012 diagnoses, the Veteran discussed current events and his present medical impairment in relation to his current psychiatric symptoms.  

Subsequent VA treatment records document diagnoses of anxiety and depression.  However, they do not provide any more insight into the Veteran's condition than the diagnoses already rendered.   

VA provided an examination for the Veteran's claim in September 2012.  Then, the Veteran was diagnosed with generalized anxiety disorder, major depressive disorder, and a cognitive disorder, not otherwise specified.  During the clinical interview, the Veteran described not going into combat or being exposed to combat.  However, the Veteran reported becoming stressed out during service because of several stressors in his life, including his wife's pregnancy, his work difficulties with handling Agent Orange, and guilt feelings about his association with it.  The Veteran also noted his post-service health problems, purportedly caused by his proximity to a muzzle flash during service.  However, the Veteran cited to the totality of his service stresses in addition to his non-service-connected conditions in discussing how he became stressed out, anxious, and nervous.  

In the opinion, the examiner noted that the Veteran was not exposed to combat and did not show any present symptoms of PTSD.  Further, the Veteran did not have any life-threatening types of stressors.  On the other hand, noted the examiner, the Veteran did have some stress during military service which did cause the Veteran to become anxious and nervous during and after service.  The examiner also cited to the Veteran's reported left eye injury, which caused anxiety and nervousness.  In the end, the examiner indicated that the Veteran's anxiety disorder and major depressive disorder were "service connected".  The Veteran's cognitive disorder, however, was secondary to medical issues related to stroke and not "service connected".  The Veteran had suffered a stroke "around the year 2010."  

The Board finds a few inadequacies with the September 2012 VA opinion.  The VA examiner did not have the benefit of reviewing the Veteran's file, which would have revealed that the Veteran went AWOL for a period in excess of one year during his second period of active service and that this operates as a bar to VA benefits for this service interval.  VA initially made this finding in a May 1996 Administrative Decision.   Though the examiner only noted the Veteran's first period of active duty service, from December 1971 to March 1973, he pointed to familial difficulties in his rationale.  In a March 1996 letter to VA, the Veteran reported going AWOL due to his family's severe financial hardship and his daughter's illness.  He has not indicated that he underwent similar stresses during his first period of service.  Any opinion should be fully informed in this regard, as psychiatric symptoms resulting from the second period of service would not be service-connected.  

Next, the VA examiner appeared to include the Veteran's reported history of a left eye injury and his narrative of how that injury led to total left eye blindness into his consideration of the Veteran's service-connected disabilities.  This is not a service-connected disability, and service connection may not be granted for a psychiatric disorder that is a result of or aggravated by the Veteran's left eye blindness.  Thus, any favorable nexus opinion should exclude consideration of the Veteran's present left eye blindness.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the same examiner who provided the September 2012 psychiatric examination to provide an addendum opinion that addresses the following questions.   The examiner must review the claims file in conjunction with the opinion, to include a copy of this remand.  An explanation for all opinions expressed must be provided. 

The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that an acquired psychiatric disorder, to include anxiety and major depressive disorder, was caused or aggravated by the Veteran's military service from December 1971 to March 1973 and not from December 1974 to January 1976.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


